  Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 1 of 28. PageID #: 32562




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 IN RE NATIONAL PRESCRIPTION OPIATE               MDL NO. 2804
 LITIGATION
                                                  CASE NO. 17-MD-2804
 THE COUNTY OF SUMMIT, OHIO, ET AL.,
                                                  JUDGE: DAN AARON POLSTER
                        Plaintiffs,

 v.                                               ANSWER OF DEFENDANT DISCOUNT
                                                         DRUG MART, INC.
 PURDUE PHARMA LP, ET AL.,
                                                  To the Corrected Second Amended Complaint
                       Defendant                  (Doc. # 513)

                                                  Trial by Jury Demanded



       Defendant Discount Drug Mart, Inc. (“DDM”) states for its Answer to the Plaintiffs’

Corrected Second Amended Complaint (Doc. # 513)(the “Complaint”) as follows:

       1.      In response to paragraph 1, DDM denies the allegations for lack of knowledge

sufficient to form a belief as to the truth of the matters asserted (“lack of knowledge”).

                                           Introduction

       2.      In response to paragraphs 2 through 24, DDM denies the allegations for lack of

knowledge, except: to the extent that any statement, allegation or attribution (an “allegation”)

therein can fairly be read to express or imply tortious or otherwise actionable knowledge,

statements or conduct (“conduct”) on the part of DDM, in which case, DDM denies such
  Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 2 of 28. PageID #: 32563



allegations outright; and to the extent any allegation can fairly be read to express or imply the legal

soundness or validity of Plaintiffs’ claims against DDM, in which case, DDM denies such

allegations outright.

                                      Jurisdiction and Venue

       3.      In response to paragraphs 25 through 27, DDM admits that it is subject to the

personal jurisdiction of this Court and that venue is proper in this District, but denies the remainder

of the allegations.

                                               Parties

       4.      In response to paragraphs 28 through 62, DDM denies the allegations for lack of

knowledge, except: to the extent that any allegation therein can fairly be read to express or imply

actionable conduct on the part of DDM, in which case, DDM denies such allegations outright; and

to the extent any allegation can fairly be read to express or imply the legal soundness or validity

of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright.

       5.      In response to paragraphs 63 through 106, DDM denies that it is a “Marketing

Defendant” and understands Plaintiffs not to assert otherwise, and therefore denies all such

allegations for lack of knowledge and because they are inapplicable to DDM on their face, except:

to the extent that any allegation therein can fairly be read to express or imply actionable conduct

on the part of DDM, in which case, DDM denies such allegations outright; and to the extent any

allegation can fairly be read to express or imply the legal soundness or validity of Plaintiffs’ claims

against DDM, in which case, DDM denies such allegations outright.

       6.      In response to paragraphs 107 through 106, DDM denies that it is a “Distributor

Defendant” and understands Plaintiffs not to assert that any of the allegations in the foregoing

paragraphs are directed against it, therefore DDM denies all such allegations for lack of



                                                  2
  Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 3 of 28. PageID #: 32564



knowledge, except: to the extent that any allegation therein can fairly be read to express or imply

actionable conduct on the part of DDM, in which case, DDM denies such allegations outright; and

to the extent any allegation can fairly be read to express or imply the legal soundness or validity

of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright.

       7.      In response to paragraph 112, DDM admits that it is an Ohio corporation with its

headquarters and principal place of business in Medina, Ohio and denies the remaining allegations.

       8.      In response to paragraphs 113 through 128, DDM denies that it is a “Distributor

Defendant” and understands Plaintiffs not to assert that any of the allegations in the foregoing

paragraphs are directed against it, therefore DDM denies all such allegations for lack of

knowledge, except: to the extent that any allegation therein can fairly be read to express or imply

actionable conduct on the part of DDM, in which case, DDM denies such allegations outright; and

to the extent any allegation can fairly be read to express or imply the legal soundness or validity

of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright.

       9.      In response to paragraph 129, DDM denies for lack of knowledge, except: to the

extent that any allegation therein can fairly be read to express or imply actionable conduct on the

part of DDM, in which case, DDM denies such allegations outright; and to the extent any allegation

can fairly be read to express or imply the legal soundness or validity of Plaintiffs’ claims against

DDM, in which case, DDM denies such allegations outright.

                              I.      Facts Common to All Claims

       10.     In response to paragraphs 130 through 170, DDM understands Plaintiffs not to

assert that any of the allegations in the foregoing paragraphs are directed against it, therefore DDM

denies all such allegations for lack of knowledge, except: to the extent that any allegation therein

can fairly be read to express or imply actionable conduct on the part of DDM, in which case, DDM



                                                 3
  Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 4 of 28. PageID #: 32565



denies such allegations outright; and to the extent any allegation can fairly be read to express or

imply the legal soundness or validity of Plaintiffs’ claims against DDM, in which case, DDM

denies such allegations outright..

       11.     In response to paragraphs 171 through 173, DDM denies for lack of knowledge,

except: to the extent that any allegation therein can fairly be read to express or imply actionable

conduct on the part of DDM, in which case, DDM denies such allegations outright; and to the

extent any allegation can fairly be read to express or imply the legal soundness or validity of

Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright..

       12.     In response to paragraphs 174 through 497, DDM understands Plaintiffs not to

assert that any of the allegations in the foregoing paragraphs are directed against it; therefore DDM

denies all such allegations for lack of knowledge, except: to the extent that any allegation therein

can fairly be read to express or imply actionable conduct on the part of DDM, in which case, DDM

denies such allegations outright; and to the extent any allegation can fairly be read to express or

imply the legal soundness or validity of Plaintiffs’ claims against DDM, in which case, DDM

denies such allegations outright.

       13.     In response to paragraphs 498 through 499, DDM denies all such allegations for

lack of knowledge, except: to the extent that any allegation therein can fairly be read to express or

imply actionable conduct on the part of DDM, in which case, DDM denies such allegations

outright; and to the extent any allegation can fairly be read to express or imply the legal soundness

or validity of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations

outright.

       14.     In response to paragraph 500, DDM admits that the cited legislation governs its

industry but denies that the complaint fully or accurately sets forth the statutes’ requirements.



                                                 4
  Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 5 of 28. PageID #: 32566



        15.     In response to paragraphs 487 and 497 (which follow paragraph 500, but which

precede paragraph 501), DDM denies all such allegations for lack of knowledge, except: to the

extent that any allegation therein can fairly be read to express or imply actionable conduct on the

part of DDM, in which case, DDM denies such allegations outright; and to the extent any allegation

can fairly be read to express or imply the legal soundness or validity of Plaintiffs’ claims against

DDM, in which case, DDM denies such allegations outright.

        16.     In response to paragraphs 501 through 518, DDM admits that its industry is subject

to state and federal regulation but denies that the complaint fully or accurately sets forth the

statutes, rules or regulations governing its rights and obligations; DDM denies all remaining

allegations for lack of knowledge, except: to the extent that any allegation therein can fairly be

read to express or imply actionable conduct on the part of DDM, in which case, DDM denies such

allegations outright; and to the extent any allegation can fairly be read to express or imply the legal

soundness or validity of Plaintiffs’ claims against DDM, in which case, DDM denies such

allegations outright..

        17.     In response to paragraphs 519 through 525, DDM admits the DEA and other bodies

communicate with the industry from time to time, but denies all remaining allegations for lack of

knowledge, except: to the extent that any allegation therein can fairly be read to express or imply

actionable conduct on the part of DDM, in which case, DDM denies such allegations outright; and

to the extent any allegation can fairly be read to express or imply the legal soundness or validity

of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright.

        18.     In response to paragraphs 526 through 553, DDM denies all such allegations for

lack of knowledge, except: to the extent that any allegation therein can fairly be read to express or

imply actionable conduct on the part of DDM, in which case, DDM denies such allegations



                                                  5
  Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 6 of 28. PageID #: 32567



outright; and to the extent any allegation can fairly be read to express or imply the legal soundness

or validity of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations

outright.

       19.     In response to paragraphs 554 through 578, DDM denies all such allegations for

lack of knowledge, except: to the extent that any allegation therein can fairly be read to express or

imply actionable conduct on the part of DDM, in which case, DDM denies such allegations

outright; and to the extent any allegation can fairly be read to express or imply the legal soundness

or validity of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations

outright.

       20.     In response to paragraphs 578 through 593, DDM states that none of the foregoing

allegations appear to be directed against it and accordingly denies all such allegations for lack of

knowledge, except: to the extent that any allegation therein can fairly be read to express or imply

actionable conduct on the part of DDM, in which case, DDM denies such allegations outright; and

to the extent any allegation can fairly be read to express or imply the legal soundness or validity

of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright.

       21.     In response to paragraphs 594 through 606, DDM states that none of the foregoing

allegations appear to be directed against it and accordingly denies all such allegations for lack of

knowledge, except: to the extent that any allegation therein can fairly be read to express or imply

actionable conduct on the part of DDM, in which case, DDM denies such allegations outright; and

to the extent any allegation can fairly be read to express or imply the legal soundness or validity

of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright.

       22.     In response to paragraphs 607 through 610, DDM states that none of the foregoing

allegations appear to be directed against it and accordingly denies all such allegations for lack of



                                                 6
  Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 7 of 28. PageID #: 32568



knowledge, except: to the extent that any allegation therein can fairly be read to express or imply

actionable conduct on the part of DDM, in which case, DDM denies such allegations outright; and

to the extent any allegation can fairly be read to express or imply the legal soundness or validity

of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright.

       23.     In response to paragraphs 611 through 626, DDM admits that its pharmacy

operations are subject to certain state and federal regulation but denies that the complaint fully or

accurately sets forth the statutes, rules or regulations governing its rights and obligations; DDM

further admits that the DEA and other bodies communicate with the industry from time to time,

but denies all remaining allegations pertaining to such communications for lack of knowledge;

DDM further states that none of the foregoing allegations appear to be directed against it and

accordingly denies all such allegations for lack of knowledge, except: to the extent that any

allegation therein can fairly be read to express or imply actionable conduct on the part of DDM,

in which case, DDM denies such allegations outright; and to the extent any allegation can fairly

be read to express or imply the legal soundness or validity of Plaintiffs’ claims against DDM, in

which case, DDM denies such allegations outright..

       24.     In response to paragraphs 627 through 659, DDM states that none of the foregoing

allegations appear to be directed against it and accordingly denies all such allegations for lack of

knowledge, except: to the extent that any allegation therein can fairly be read to express or imply

actionable conduct on the part of DDM, in which case, DDM denies such allegations outright; and

to the extent any allegation can fairly be read to express or imply the legal soundness or validity

of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright.

       25.     In response to paragraphs 660 through 670, DDM states that none of the foregoing

allegations appear to be directed against it and accordingly denies all such allegations for lack of



                                                 7
  Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 8 of 28. PageID #: 32569



knowledge, except: to the extent that any allegation therein can fairly be read to express or imply

actionable conduct on the part of DDM, in which case, DDM denies such allegations outright; and

to the extent any allegation can fairly be read to express or imply the legal soundness or validity

of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright.

       26.     In response to paragraph 671, DDM denies for lack of knowledge, except: to the

extent that any allegation therein can fairly be read to express or imply actionable conduct on the

part of DDM, in which case, DDM denies such allegations outright; and to the extent any allegation

can fairly be read to express or imply the legal soundness or validity of Plaintiffs’ claims against

DDM, in which case, DDM denies such allegations outright.

       27.     In response to paragraphs 672 through 683, DDM states that none of the foregoing

allegations appear to be directed against it and accordingly denies all such allegations for lack of

knowledge, except: to the extent that any allegation therein can fairly be read to express or imply

actionable conduct on the part of DDM, in which case, DDM denies such allegations outright; and

to the extent any allegation can fairly be read to express or imply the legal soundness or validity

of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright.

       28.     In response to paragraphs 684 through 713, DDM admits that its operations are

subject to certain state and federal regulation but denies that the complaint fully or accurately sets

forth the statutes, rules or regulations governing its rights and obligations; DDM further denies the

remaining allegations for lack of knowledge, except: to the extent that any allegation therein can

fairly be read to express or imply actionable conduct on the part of DDM, in which case, DDM

denies such allegations outright; and to the extent any allegation can fairly be read to express or

imply the legal soundness or validity of Plaintiffs’ claims against DDM, in which case, DDM

denies such allegations outright.



                                                  8
  Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 9 of 28. PageID #: 32570



       29.     In response to paragraphs 714 through 745, DDM denies the allegations for lack of

knowledge.

       30.     In response to paragraphs 745 through 759, DDM states that none of the foregoing

allegations appear to be directed against it and accordingly denies all such allegations for lack of

knowledge, except: to the extent that any allegation therein can fairly be read to express or imply

actionable conduct on the part of DDM, in which case, DDM denies such allegations outright; and

to the extent any allegation can fairly be read to express or imply the legal soundness or validity

of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright.

       31.     In response to paragraphs 760 through 766, DDM denies the allegations for lack of

knowledge, except: to the extent that any allegation therein can fairly be read to express or imply

actionable conduct on the part of DDM, in which case, DDM denies such allegations outright; and

to the extent any allegation can fairly be read to express or imply the legal soundness or validity

of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright.

       32.     In response to paragraphs 767 and 768, DDM denies the allegations for lack of

knowledge, except: to the extent that any allegation therein can fairly be read to express or imply

actionable conduct on the part of DDM, in which case, DDM denies such allegations outright; and

to the extent any allegation can fairly be read to express or imply the legal soundness or validity

of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright.

       33.     In response to paragraphs 769 through 777, DDM denies the allegations for lack of

knowledge, except: to the extent that any allegation therein can fairly be read to express or imply

actionable conduct on the part of DDM, in which case, DDM denies such allegations outright; and

to the extent any allegation can fairly be read to express or imply the legal soundness or validity

of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright.



                                                 9
 Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 10 of 28. PageID #: 32571



       34.     In response to paragraphs 778 through 781, DDM denies the allegations.

       35.     In response to paragraphs 782 through 792, DDM states that none of the foregoing

allegations appear to be directed against it and accordingly denies all such allegations for lack of

knowledge, except: to the extent that any allegation therein can fairly be read to express or imply

actionable conduct on the part of DDM, in which case, DDM denies such allegations outright; and

to the extent any allegation can fairly be read to express or imply the legal soundness or validity

of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright.

       36.     In response to paragraphs 793 through 813, DDM states that none of the foregoing

allegations appear to be directed against it and accordingly denies all such allegations for lack of

knowledge, except: to the extent that any allegation therein can fairly be read to express or imply

actionable conduct on the part of DDM, in which case, DDM denies such allegations outright; and

to the extent any allegation can fairly be read to express or imply the legal soundness or validity

of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright.

                                       II.     RICO Facts

       37.     In response to paragraphs 814 through 848, DDM states that none of the foregoing

allegations appear to be directed against it and accordingly denies all such allegations for lack of

knowledge, except: to the extent that any allegation therein can fairly be read to express or imply

actionable conduct on the part of DDM, in which case, DDM denies such allegations outright; and

to the extent any allegation can fairly be read to express or imply the legal soundness or validity

of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright.

       38.     In response to paragraphs 849 through 877, DDM states that none of the foregoing

allegations appear to be directed against it and accordingly denies all such allegations for lack of

knowledge, except: to the extent that any allegation therein can fairly be read to express or imply



                                                10
 Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 11 of 28. PageID #: 32572



actionable conduct on the part of DDM, in which case, DDM denies such allegations outright; and

to the extent any allegation can fairly be read to express or imply the legal soundness or validity

of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright.

                                             1st Claim

       39.     In response to paragraphs 878 through 905, DDM states that none of the foregoing

allegations appear to be directed against it and accordingly denies all such allegations for lack of

knowledge, except: to the extent that any allegation therein can fairly be read to express or imply

actionable conduct on the part of DDM, in which case, DDM denies such allegations outright; and

to the extent any allegation can fairly be read to express or imply the legal soundness or validity

of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright.

                                            2nd Claim

       40.     In response to paragraphs 906 through 938, DDM states that none of the foregoing

allegations appear to be directed against it and accordingly denies all such allegations for lack of

knowledge, except: to the extent that any allegation therein can fairly be read to express or imply

actionable conduct on the part of DDM, in which case, DDM denies such allegations outright; and

to the extent any allegation can fairly be read to express or imply the legal soundness or validity

of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright.

                                            3rd Claim

       41.     In response to paragraphs 939 through 949, DDM states that none of the foregoing

allegations appear to be directed against it and accordingly denies all such allegations for lack of

knowledge, except: to the extent that any allegation therein can fairly be read to express or imply

actionable conduct on the part of DDM, in which case, DDM denies such allegations outright; and




                                                11
 Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 12 of 28. PageID #: 32573



to the extent any allegation can fairly be read to express or imply the legal soundness or validity

of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright.

                                             4th Claim

       42.     In response to paragraphs 950 through 973, DDM states that none of the foregoing

allegations appear to be directed against it and accordingly denies all such allegations for lack of

knowledge, except: to the extent that any allegation therein can fairly be read to express or imply

actionable conduct on the part of DDM, in which case, DDM denies such allegations outright; and

to the extent any allegation can fairly be read to express or imply the legal soundness or validity

of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations outright.

                                             5th Claim

       43.     In response to paragraphs 974 through 996, DDM denies the allegations.

                                             6th Claim

       44.     In response to paragraphs 997 through 1038, DDM denies the allegations.

                                             7th Claim

       45.     In response to paragraphs 1039 through 1071, DDM denies the allegations.

                                             8th Claim

       46.     In response to paragraphs 1072 through 1089, DDM states that none of the

foregoing allegations appear to be directed against it and accordingly denies all such allegations

for lack of knowledge, except: to the extent that any allegation therein can fairly be read to express

or imply actionable conduct on the part of DDM, in which case, DDM denies such allegations

outright; and to the extent any allegation can fairly be read to express or imply the legal soundness




                                                 12
 Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 13 of 28. PageID #: 32574



or validity of Plaintiffs’ claims against DDM, in which case, DDM denies such allegations

outright.

                                              9th Claim

          47.    In response to paragraphs 1090 through 1107, DDM denies the allegations.

                                             10th Claim

          48.    In response to paragraphs 1108 through 1121, DDM denies the allegations.

                                             11th Claim

          49.    In response to paragraphs 1122 through 1136, DDM denies the allegations.

                                          Prayer for Relief

          50.    In response to paragraph 1137, DDM requests the Court to deny the requested

relief.

                                       Affirmative Defenses

          By asserting the defenses set forth below, Defendant does not allege or admit that they

have the burden of proof and/or the burden of persuasion with respect to any of these defenses. All

of the following defenses are pled in the alternative and none constitutes an admission that

Defendant is in any way liable to the County of Summit and the City of Akron (“Plaintiffs”), that

Plaintiffs have been or will be injured or damaged in any way, or that Plaintiffs are entitled to any

relief whatsoever. Defendant asserts as follows:

          1.     Plaintiffs’ Complaint fails to state a claim upon which relief may be granted, fails

to state facts sufficient to constitute the purported causes of action, and fails to plead a legally

cognizable injury.

          2.     Plaintiffs have failed to plead that they reimbursed any prescriptions for an opioid

distributed by Defendant that harmed patients and should not have been written, or that



                                                 13
 Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 14 of 28. PageID #: 32575



Defendant’s allegedly improper conduct caused any healthcare provider to write any ineffective

or harmful opioid prescription, which Defendant then distributed.

       3.      Plaintiffs have failed to join one or more necessary and indispensable parties,

including, but not limited to, the DEA, healthcare providers, prescribers, patients, and other third

parties whom Plaintiffs allege engaged in the prescription, dispensing, diversion or use of the

subject prescription medications.

       4.      To the extent Plaintiffs are alleging fraud, fraudulent concealment, or similar

conduct, Plaintiffs have failed to plead the allegations with sufficient particularity.

       5.      Plaintiffs cannot obtain relief on their claims based on actions undertaken by

Defendant of which Defendant provided notice of all material facts.

       6.      Plaintiffs fail to plead any actionable misrepresentation or omission made by or

attributable to Defendant.

       7.      Plaintiffs’ claims against Defendant do not arise out of the same transactions or

occurrences as their claims against other defendants, as required for joinder of parties.

       8.      Plaintiff has failed to comply with the requirement that it identify each patient in

whose claim(s) they have a subrogation interest and on whose behalf it has incurred costs.

       9.      Plaintiffs are precluded from recovering against Defendant pursuant to applicable

law following section 402A of the Restatement (Second) of Torts.

       10.     Plaintiffs’ recovery is barred under Section 6(c) of the Restatement of Torts (Third).

       11.     Plaintiffs’ claims are barred in whole or in part because no conduct of Defendant

was misleading, unfair, or deceptive.

       12.     Defendant appropriately, completely, and fully discharged any and all obligations

and legal duties arising out of the matters alleged in the Complaint.



                                                  14
 Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 15 of 28. PageID #: 32576



       13.      Plaintiffs’ claim for unjust enrichment is barred or limited because Defendant did

not receive and retain any alleged benefit from Plaintiffs.

       14.      Plaintiffs’ claims are barred, in whole or in part, by the free public services doctrine

and/or the municipal cost recovery rule.

       15.      Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have no private

right of action under the relevant laws and regulations.

       16.      Defendant did not owe or breach any statutory or common law duty to Plaintiffs.

       17.      Plaintiffs are barred from recovery against Defendant because Defendant complied

with all applicable federal and Ohio State rules and regulations related to distribution of the subject

prescription medications.

       18.      Plaintiffs’ claims and damages are barred or limited, in whole or in part, by

common law, statutory, and state constitutional constraints on the exercise of police powers by a

municipality.

       19.      Plaintiffs are barred from recovery by application of the informed consent doctrine.

       20.      Plaintiffs’ claims are barred, in whole or in part, by the applicable statutes of

limitations.

       21.      Plaintiffs’ claims are barred, in whole or in part, by the applicable statute of repose.

       22.      Plaintiffs’ claims are not ripe, and/or have been mooted.

       23.      Plaintiffs’ claims are barred, in whole or in part, by the equitable doctrines of

laches, waiver, unclean hands, and/or ratification.

       24.      Venue may be improper and/or inconvenient in this Court.

       25.      Plaintiffs’ claims are barred, in whole or in part, for lack of standing.

       26.      Plaintiffs’ claims are barred because Plaintiffs are not the real party in interest.



                                                  15
 Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 16 of 28. PageID #: 32577



       27.     Plaintiffs’ claims against Defendant are barred by the doctrines of res judicata and

collateral estoppel.

       28.     Plaintiffs may be barred by the doctrine of estoppel from all forms of relief sought

in the Complaint.

       29.     Plaintiffs’ claims are barred because Plaintiffs lack capacity to bring their claims,

including claims indirectly maintained on behalf of their citizens and claims brought as parens

patriae.

       30.     Plaintiffs’ claims are barred to the extent they are based on alleged violations of

industry customs because purported industry customs do not create legal duties on Defendant.

       31.     Plaintiffs are barred from recovery by the Assumption of Risk doctrine, whether

primary, express, or implied (Ohio Revised Code § 2307.711).

       32.     Plaintiffs are barred from recovery by application of the learned intermediary

doctrine.

       33.     Plaintiffs’ claims are barred or limited by the terms and effect of any applicable

Consent Judgment, including by operation of the doctrines of res judicata and collateral estoppel,

failure to fulfill conditions precedent, failure to provide requisite notice, payment, accord and

satisfaction, and compromise and settlement.

       34.     Plaintiffs’ claims are barred in whole or in part, or are subject to other limitations,

by the Ohio Product Liability Act, Ohio Revised Code § 2307.71, et seq.

       35.     Plaintiffs’ nuisance claims are barred to the extent that they lack the statutory

authority to bring a nuisance claim under Ohio law.

       36.     Plaintiffs’ claim of public nuisance is barred or limited because no action of

Defendant involved interference with real property; illegal conduct perpetrated by third parties



                                                 16
 Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 17 of 28. PageID #: 32578



involving the use of an otherwise legal product does not involve a public right against the

distributor sufficient to state a claim for public nuisance; the alleged public nuisance would have

impermissible extraterritorial reach; and the alleged conduct of Defendant is too remote from the

alleged injury as a matter of law and due process.

       37.     Plaintiffs are barred from recovery against Defendant because there is no proximate

causation between the alleged acts or omissions of Defendant and the damages alleged to have

been sustained by Plaintiffs.

       38.     Plaintiffs’ damages, if any, were caused by the active, direct, and proximate

negligence or actual conduct of entities or persons other than Defendant, and in the event that

Defendant is found to be liable to Plaintiffs, Defendant will be entitled to indemnification,

contribution, and/or apportionment.

       39.     Plaintiffs’ claims are barred, in whole or in part, by failure to establish causation.

       40.     Plaintiffs’ claims are barred by criminal acts of third parties.

       41.     Any damages and/or injuries allegedly sustained by Plaintiffs were directly and

proximately caused by independent, intervening and/or superseding causes, factors or occurrences,

which were not reasonably foreseeable to Defendant and for which Defendant is not liable.

       42.     Any and all losses or claims allegedly sustained by Plaintiffs are the result of acts

and/or omissions of persons over whom Defendant does not, or did not, have any direction or

control, and for whose actions or omissions Defendant is not liable.

       43.     Defendant is not liable for any statements in the Manufacturer Defendants’ branded

or unbranded materials.

       44.     Plaintiffs’ claims are barred to the extent that the subject prescription medications

were misused, modified, altered, or changed from the condition in which they were sold, which



                                                 17
 Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 18 of 28. PageID #: 32579



misuse, modification, alteration, or change caused or contributed to cause Plaintiffs’ alleged

injuries or damages.

       45.     Plaintiffs’ injuries and damages, if any, are the result of forces of nature over which

Defendant had no control or responsibility.

       46.     Defendant is not liable for any injuries or expenses allegedly incurred by Plaintiffs

to the extent the injuries or expenses as alleged may have resulted from the pre-existing and/or

unrelated medical conditions of the users of the subject prescription medications.

       47.     Any injuries and/or damages sustained by Plaintiffs were caused, in whole or part,

by its own failure to effectively enforce the law and prosecute violations thereof and any recovery

by Plaintiffs are barred or, alternatively, should be diminished according to its own fault.

       48.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs’ alleged injuries

or damages, if any, were caused by illegal and/or illicit use, misuse, or abuse of the subject

prescription medications by the users, for which Defendant is not liable.

       49.     Plaintiffs’ claims are barred, in whole or in part, because neither the users of the

subject prescription medications nor their prescribers relied to their detriment upon any statement

by Defendant in determining to use or prescribe the subject prescription medications.

       50.     Plaintiffs’ claims are preempted by federal law, including (without limitation) the

federal Controlled Substances Act and the Food, Drug, and Cosmetic Act (“FDCA”).

       51.     Plaintiffs may not recover against Defendant because the methods, standards, or

techniques of distributing of the subject prescription medications complied with and were in

conformity with the generally recognized state of the art at the time the product was designed,

manufactured, labeled, and distributed.




                                                 18
 Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 19 of 28. PageID #: 32580



       52.     Plaintiffs’ claims are barred to the extent they are based on any allegations

involving failure to provide adequate warnings or information because all warnings or information

that accompanied the allegedly distributed products were approved by the United States Food &

Drug Administration for a product approved under the Federal Food, Drug, and Cosmetic Act (21

U.S.C. Section 301 et seq.), as amended, or Section 351, Public Health Service Act (42 U.S.C.

Section 262), as amended, or the warnings and information provided were those stated in

monographs developed by the United States Food & Drug Administration for pharmaceutical

products that may be distributed without an approved new drug application.

       53.     Plaintiffs’ claims are barred, in whole or in part, for failure to exhaust

administrative remedies.

       54.     Plaintiffs’ claims are barred, in whole or in part, because federal agencies have

exclusive or primary jurisdiction over the matters asserted in the Complaint.

       55.     Plaintiffs’ claims are preempted insofar as they conflict with Congress’ purposes

and objectives in enacting relevant federal legislation and authorizing regulations, including the

Hatch-Waxman amendments to the FDCA and implementing regulations. See Geier v. Am. Honda

Co., 529 U.S. 861 (2000).

       56.     To the extent that Plaintiffs rely on letters or other informal guidance from the DEA

to establish Defendant’s regulatory duties, such informal guidance cannot enlarge Defendant’s

regulatory duties in the absence of compliance by DEA with the requirements by the

Administrative Procedure Act, 5 U.S.C. § 551 et seq.

       57.     If Plaintiffs incurred the damages alleged, which is expressly denied, Defendant is

not liable for damages because the methods, standards, or techniques of designing, manufacturing,

labeling, and distributing of the prescription medications at issue complied with and were in



                                                19
 Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 20 of 28. PageID #: 32581



conformity with the laws and regulations of the Controlled Substances Act, the FDCA, and the

generally recognized state of the art in the industry at the time the product was designed,

manufactured, labeled, and distributed.

       58.     Plaintiffs’ claims are barred, in whole or in part, by conflict preemption as set forth

in the United States Supreme Court’s decisions in PLIVA, Inc. v. Mensing, 131 S. Ct. 2567 (2011)

and Mutual Pharm. Co. v. Bartlett, 133 S. Ct. 2466 (2013).

       59.     To the extent Plaintiffs assert claims that depend solely on violations of federal law,

including any claims of a “fraud on the FDA” with respect to the Manufacturer Defendants’

disclosure of information related to the safety of their medications at issue, such claims are barred

and should be dismissed. See Buckman v. Plaintiffs’ Legal Comm., 531 U.S. 341 (2001).

       60.     Plaintiffs’ claims are barred, in whole or in part, by the deference that common law

accords discretionary actions by the FDA under the FDCA and discretionary actions by the DEA

under the Controlled Substances Act.

       61.     Plaintiff’s claims are barred in whole or in part because Plaintiff suffered no injuries

or damages as a result of any action by Defendant.

       62.     Plaintiffs’ Complaint is barred, in whole or in part, by the doctrines of

acquiescence, settlement, or release.

       63.     Plaintiffs’ claims are barred, in whole or in part, by the economic loss doctrine.

       64.     Plaintiffs’ claims against Defendant are barred to the extent they rely, explicitly or

implicitly, on a theory of market-share liability.

       65.     Plaintiffs’ Complaint is barred, in whole or in part, because the derivative injury

rule and the remoteness doctrine bar Plaintiffs from recovering payments that it allegedly made on




                                                 20
 Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 21 of 28. PageID #: 32582



behalf its residents to reimburse any expenses for health care, pharmaceutical care, and other public

services.

       66.     To the extent that Plaintiffs seek punitive, exemplary, or aggravated damages, any

such damages are barred because the product at issue, and its labeling, were subject to and received

pre-market approval by the FDA under 52 Stat. 1040, 21 U.S.C. § 301.

       67.     The alleged injuries and damages asserted by Plaintiffs are too remote and/or

speculative from the alleged conduct of Defendant to be a basis for liability as a matter of law and

due process and derive solely from the claims of others.

       68.     Plaintiffs are barred from recovery by Plaintiffs’ failure to mitigate damages.

       69.     Plaintiffs, to the extent they are seeking any damages in their capacity as a third-

party payer, cannot recover as damages the costs of healthcare provided to insureds.

       70.     To the extent Plaintiff attempts to seek equitable relief, Plaintiffs are not entitled to

such relief because Plaintiffs have an adequate remedy at law.

       71.     Plaintiffs would be unjustly enriched if allowed to recover on any of their claims.

       72.     Plaintiffs’ claims are barred, reduced, and/or limited pursuant to the applicable

Ohio statutory and common law regarding limitations of awards, caps on recovery, and setoffs.

       73.     A specific percentage of the tortious conduct that proximately caused the injury or

loss to person or property is attributable to one or more persons from whom Plaintiffs do not seek

recovery in this action. Should Defendant be held liable to Plaintiffs, which liability is specifically

denied, Defendant would be entitled to a credit or set-off for all sums of money received or

available from or on behalf of any tortfeasor(s) for the same injuries alleged in Plaintiffs’

Complaint.




                                                  21
 Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 22 of 28. PageID #: 32583



       74.     Plaintiffs’ claims are barred and/or reduced by contributory or comparative

negligence and contributory or comparative fault.

       75.     Plaintiffs’ injuries, losses, or damages, if any, were caused by or contributed to by

other persons or entities, whether named or not named as parties to this action, who may be jointly

and severally liable for all or part of Plaintiffs’ alleged injuries, losses, or damages, if any.

Defendant will request apportionment of the fault pursuant to Ohio Revised Code section 2307.23,

et seq, of all named parties to this action, whether or not they remain parties at trial.

       76.     If Defendant is found liable for Plaintiffs’ alleged injuries and losses (which

liability is specifically denied), the facts will show that Defendant caused fifty percent or less of

the conduct that proximately caused such injuries or loss and is liable only for its proportionate

share of the damages that represent economic loss. Ohio Revised Code 2307.22.

       77.     A percentage of each Plaintiffs’ alleged injury or loss, if proven, is attributable to

(i) each Plaintiff, (ii) other parties from whom Plaintiffs seek recovery, and (iii) persons from

whom Plaintiffs do not seek recovery in this action, including, but not limited to, prescribing

practitioners, non-party pharmacies and pharmacists, individuals and entities involved in diversion

and distribution of prescription opioids, individuals and entities involved in distribution and sale

of illegal opioids, individuals involved in procuring diverted prescription opioids and/or illegal

drugs, delivery services, federal, state, and local government entities, and health insurers and

pharmacy benefit managers. Ohio Revised Code § 2307.23.

       78.     The damages which Plaintiffs may be entitled to recover if liability is established

(which liability is specifically denied) are capped pursuant to Ohio Revised Code §§ 2315.18 and

2315.21.




                                                  22
 Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 23 of 28. PageID #: 32584



       79.     Any damages that Plaintiffs may recover against Defendant must be reduced to the

extent that Plaintiffs are seeking to damages for alleged injuries or expenses related to the same

user(s) of the subject prescription medications, or damages recovered or recoverable by other

actual or potential plaintiffs. Any damages that Plaintiffs may recover against Defendant must be

reduced to the extent they unjustly enrich Plaintiffs.

       80.     Defendant’s liability, if any, will not result from Defendant’s conduct but solely the

result of an obligation imposed by law, and thus Defendant is entitled to complete indemnity,

express or implied, by other parties.

       81.     Plaintiffs’ claims for punitive or exemplary damages are barred because Plaintiffs

cannot prove by clear and convincing evidence that Defendant was grossly negligent and

Defendant has neither acted nor failed to act in a manner that entitles Plaintiffs to recover punitive

or exemplary damages.

       82.     The imposition of punitive and/or exemplary damages against Defendant would

violate its rights under the Due Process clauses in the Fifth and Fourteenth Amendments to the

Constitution of the United States, the Excessive Fines clause in the Eighth Amendment to the

Constitution of the United States, the Double Jeopardy clause in the Fifth Amendment to the

Constitution of the United States, the equal protection clause of the Fourteenth Amendment to the

Constitution of the United States, and the Sixth Amendment to the Constitution of the United

States, in various circumstances in this litigation, including but not limited to the following:

               a.      imposition of punitive damages by a jury which is inadequately instructed
                       regarding the rationale behind punitive damages, the standards/criteria
                       governing such an award of damages, and/or the limits of such damages;

               b.      imposition of punitive damages where applicable state law is impermissibly
                       vague, imprecise, or inconsistent;

               c.      imposition of punitive damages that employs a burden of proof that is less
                       than clear and convincing evidence;

                                                 23
 Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 24 of 28. PageID #: 32585



               d.      imposition of punitive damages without bifurcating the trial and trying all
                       punitive damages issues separately, only if and after a finding on the merits
                       of the liability of the Defendant;

               e.      imposition of punitive damages without any predetermined limit on any
                       such award;

               f.      imposition of punitive damages which allows multiple punishment for the
                       same alleged act(s) or omission(s);

               g.      imposition of punitive damages without consistent appellate standards of
                       review of such an award;

               h.      imposition of a penalty, criminal in nature, without according to Defendant
                       the same procedural protections that are accorded to criminal defendants
                       under the constitutions of the United States, Ohio, and any other state whose
                       laws may apply; and

               i.      imposition of punitive damages that otherwise fail to satisfy Supreme Court
                       precedent, including, without limitation, Pacific Mut. Life Ins. Co. v. Haslip,
                       499 U.S. 1 (1991); TXO Production Corp. v. Alliance Resources, Inc., 509
                       U.S. 443 (1993); BMW of N. Am. v. Gore, 517 U.S. 559 (1996); State Farm
                       Ins. Co. v. Campbell, 538 U.S. 408 (2003); and Philip Morris USA v.
                       Williams, 549 U.S. 346 (2007).

       83.     Defendant’s rights under the Due Process Clause of the U.S. Constitution and

applicable state Constitution or statute are violated by any financial or other arrangement that

might distort a government attorney’s duty to pursue justice rather than his or her personal

interests, financial or otherwise, in the context of a civil enforcement proceeding, including by

Plaintiffs’ use of a contingency fee contract with private counsel.

       84.     Plaintiffs’ claims are barred, in whole or in part, because they violate the Ex Post

Facto clauses of the U.S. Constitution, insofar as Plaintiffs seek to impose liability retroactively

for conduct that was not actionable at the time it occurred.

       85.     Plaintiffs’ claims are barred, in whole or in part, by the political question and

separation of powers doctrine.




                                                 24
 Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 25 of 28. PageID #: 32586



       86.     Plaintiffs’ claims are barred in whole or in part by the Dormant Commerce Clause

of the United States Constitution.

       87.     To the extent that Plaintiffs’ claims relate to Defendant’s alleged advertising, public

statements, lobbying, or other activities protected by the First Amendment to the Constitution of

the United States or by the Constitution of the State of Ohio or that of any other state whose laws

may apply, such claims are barred.

       88.     Plaintiffs’ claims are barred to the extent that Defendant has valid defenses which

bar recovery by those persons on whose behalf Plaintiffs purportedly seek recovery.

       89.     Defendant adopts by reference all defenses asserted in any party’s motion to

dismiss filed herein.

       90.     Defendant asserts all applicable defenses under Federal Rules of Civil Procedure

8(c) and 12(b) and/or Ohio Rules of Civil Procedure 8(C) and 12(B), as investigation and discovery

proceeds.

       91.     Defendant reserves the right to assert any other defense available under the Ohio

Revised Code, Ohio common law and/or Ohio Constitution.

       92.     Plaintiffs’ RICO claims are barred, in whole or in part, by the absence of the

existence of an “enterprise” for the purposes of RICO liability.

       93.     Plaintiffs’ RICO claims are barred, in whole or in part, by the absence of an

“association” between Defendant and any other defendant or entity alleged to be part of an

“enterprise” for purposes of RICO.

       94.     Plaintiffs’ RICO claims are barred, in whole or in part, because Defendant did not

participate in any “enterprise.




                                                 25
 Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 26 of 28. PageID #: 32587



       95.     Plaintiffs’ RICO claims are barred, in whole or in part, because Defendant did not

engage in a pattern of racketeering activity under RICO.

       96.     Plaintiffs’ RICO claims are barred, in whole or in part, because Defendant did not

knowingly agree to facilitate any schemes that includes the operation or management of a RICO

enterprise.

       97.     Plaintiffs’ claims are barred, in whole or in part, by the absence of a conspiracy,

including a lack of agreement to commit any unlawful predicate acts, necessary to establish a valid

RICO claim under 18 U.S.C. § 1962(d).

       98.     Plaintiffs’ RICO claims are barred, in whole or in part, because Defendant did not

commit any predicate acts that may give rise to liability under 18 U.S.C. § 1962.

       99.     Plaintiffs’ RICO claims are barred, in whole or in part, because there are no

allegations that Defendant adopted the goal of furthering or facilitating any criminal endeavor as

necessary to support plaintiff’s civil conspiracy theory of liability.

       100.    The federal RICO statute is unconstitutionally vague.

       101.    Plaintiffs alleged damages do not constitute injury to business or property interests

cognizable under RICO.

       102.    Plaintiffs’ RICO claims are barred, in whole or in part, because he alleged

predicated acts, namely failure to report and halt suspicious orders under the Controlled Substances

Act, do not qualify as racketeering activity for purposes of RICO.

       103.    Defendant is entitled to, and claims the benefit of, all defenses and presumptions

set forth in or arising from any rule of law or statute of this State or any other state whose

substantive law might control the action.




                                                  26
 Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 27 of 28. PageID #: 32588



       104.    Plaintiffs’ claims are subject to all defenses that could be asserted if Plaintiffs’

claims were properly made by individuals on whose behalf or for whose alleged damages Plaintiffs

seek to recover.

       105.    Defendant adopts by reference any additional applicable defense pled by any other

defendants not otherwise pled herein. Defendant reserves the right to assert all defenses, whether

affirmative or otherwise, that may become apparent or available to them during the course of this

litigation, and hereby provide notice of their intent to add and rely upon any such other and further

defenses in the future.

       WHEREFORE, Discount Drug Mart, Inc. requests the Court to dismiss the Complaint at

Plaintiffs’ cost, and to enter any other relief the Court deems just and proper.


                                               Respectfully submitted,

                                               _/s/ Timothy D. Johnson ___________
                                               Timothy D. Johnson (0006686)
                                               Gregory E. O’Brien (0037073)
                                               CAVITCH FAMILO & DURKIN, CO. LPA
                                               Twentieth Floor
                                               1300 East Ninth Street
                                               Cleveland, Ohio 44114
                                               (216)621-7860
                                                (216)621-3415 Fax
                                               tjohnson@cavitch.com
                                               gobrien@cavitch.com
                                               Attorneys for Defendant Discount Drug Mart, Inc.



                                         JURY DEMAND

       DDM respectfully requests a Jury in the maximum number allowed by law at the time of

the Trial of this matter on any disputed issue of material fact.




                                                 27
 Case: 1:17-md-02804-DAP Doc #: 1260 Filed: 01/15/19 28 of 28. PageID #: 32589




                               CERTIFICATE OF SERVICE

       A copy of the foregoing ANSWER OF DEFENDANT DISCOUNT DRUG MART, INC. was

filed and served via PACER this 15th day of January, 2019 on all counsel of record.



                                            /s/ Timothy D. Johnson ___________
                                            TIMOTHY D. JOHNSON
                                            Attorney for Defendant Discount Drug Mart, Inc.




                                              28
